                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA
                                    PHX DIVISION

 In re: MARIA ISABEL AGUIRRE                  §       Case No. 13-18575
                                              §
                                              §
              Debtor(s)                       §
         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


 Russell Brown, Chapter 13 Trustee, submits the following Final Report and Account of the
 administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

        1) The case was filed on 10/24/2013.

        2) The plan was confirmed on 11/30/2015.

        3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
           NA.

        4) The Trustee filed action to remedy default by the debtor(s) in performance under the
           plan on 12/19/2017.

        5) The case was completed on 11/13/2018.

        6) Number of months from filing or conversion to last payment: 60.

        7) Number of months case was pending: 62.

        8) Total value of assets abandoned by court order: NA.

        9) Total value of assets exempted: $84,831.00.

        10) Amount of unsecured claims discharged without full payment: $102,759.72.

        11) All checks distributed by the Trustee relating to this case have cleared the bank.




 UST Form 101-13-FR-S (9/1/2009)




Case 2:13-bk-18575-DPC        Doc 100      Filed 01/10/19     Entered 01/10/19 16:49:07          Desc
                                             Page 1 of 5
 Receipts:
       Total paid by or on behalf of the debtor(s)             $ 50,400.00
       Less amount refunded to debtor(s)                             $ 0.00
 NET RECEIPTS                                                                         $ 50,400.00



 Expenses of Administration:

        Attorney's Fees Paid Through the Plan                   $ 3,401.00
        Court Costs                                                  $ 0.00
        Trustee Expenses & Compensation                         $ 2,631.86
        Other                                                        $ 0.00

 TOTAL EXPENSES OF ADMINISTRATION                                                      $ 6,032.86

 Attorney fees paid and disclosed by debtor(s):                        $ 0.00



 Scheduled Creditors:
 Creditor                                         Claim        Claim          Claim    Principal      Interest
 Name                               Class     Scheduled     Asserted       Allowed         Paid          Paid
 ECAST SETTLEMENT                   Uns        3,881.00     3,882.97       3,882.97      173.95          0.00
 ECAST SETTLEMENT                   Uns            0.00     5,870.64       5,870.64      262.98          0.00
 ARIZONA DEPARTMENT OF              Pri            0.00       811.61         811.61      811.61          0.00
 ARIZONA DEPARTMENT OF              Uns            0.00        27.97          27.97        1.25          0.00
 AMERICAN INFOSOURCE                Uns        6,054.00     6,643.32       6,643.32      297.58          0.00
 ASSET ACCEPTANCE LLC               Uns        1,848.00     1,073.82       1,073.82       48.10          0.00
 WELLS FARGO DEALER SERVICES        Sec       23,848.00    23,848.51      23,848.51   23,848.51      3,218.67
 WELLS FARGO OPERATIONS             Uns       64,981.00    69,522.00      69,522.00    3,114.18          0.00
 BECKET & LEE LLP                   Uns        4,718.00     4,718.12       4,718.12      211.34          0.00
 IRS                                Pri       14,000.00    12,319.89      12,319.89   12,319.89          0.00
 IRS                                Uns            0.00       547.14         547.14       24.50          0.00
 SN SERVICING CORP                  Sec      228,000.00   324,704.91     324,704.91        0.00          0.00
 RESURGENT CAPITAL SERVICES         Uns            0.00       772.20         772.20       34.58          0.00
                                    Uns            0.00          NA             NA         0.00          0.00
                                    Uns            0.00          NA             NA         0.00          0.00
                                    Uns          160.00          NA             NA         0.00          0.00
                                    Uns            0.00          NA             NA         0.00          0.00
                                    Uns            0.00          NA             NA         0.00          0.00



 UST Form 101-13-FR-S (9/1/2009)




Case 2:13-bk-18575-DPC        Doc 100       Filed 01/10/19    Entered 01/10/19 16:49:07            Desc
                                              Page 2 of 5
 Scheduled Creditors:
 Creditor                                        Claim         Claim      Claim   Principal     Interest
 Name                              Class     Scheduled      Asserted   Allowed        Paid         Paid
                                   Uns          166.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns        3,567.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns           51.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns          101.00           NA         NA        0.00         0.00
                                   Uns          630.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
                                   Uns        9,195.00           NA         NA        0.00         0.00
                                   Uns            0.00           NA         NA        0.00         0.00
 QUACH LAW, PLLC                   Lgl        5,150.00      3,401.00   3,401.00   3,401.00         0.00




 UST Form 101-13-FR-S (9/1/2009)




Case 2:13-bk-18575-DPC        Doc 100      Filed 01/10/19     Entered 01/10/19 16:49:07       Desc
                                             Page 3 of 5
 Summary of Disbursements to Creditors:

                                              Claim                 Principal           Interest
                                              Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                     $ 324,704.91                 $ 0.00              $ 0.00
       Mortgage Arrearage                          $ 0.00                $ 0.00              $ 0.00
       Debt Secured by Vehicle               $ 23,848.51           $ 23,848.51          $ 3,218.67
       All Other Secured                           $ 0.00                $ 0.00              $ 0.00
 TOTAL SECURED:                             $ 348,553.42           $ 23,848.51          $ 3,218.67

 Priority Unsecured Payments:
         Domestic Support Arrearage                $ 0.00                $ 0.00             $ 0.00
         Domestic Support Ongoing                  $ 0.00                $ 0.00             $ 0.00
         All Other Priority                  $ 13,131.50           $ 13,131.50              $ 0.00
 TOTAL PRIORITY:                             $ 13,131.50           $ 13,131.50              $ 0.00

 GENERAL UNSECURED PAYMENTS:                 $ 93,058.18            $ 4,168.46              $ 0.00



 Disbursements:

        Expenses of Administration            $ 6,032.86
        Disbursements to Creditors           $ 44,367.14

 TOTAL DISBURSEMENTS:                                              $ 50,400.00




 UST Form 101-13-FR-S (9/1/2009)




Case 2:13-bk-18575-DPC        Doc 100   Filed 01/10/19      Entered 01/10/19 16:49:07    Desc
                                          Page 4 of 5
         12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
 the estate has been fully administered, the foregoing summary is true and complete, and all
 administrative matters for which the Trustee is responsible have been completed. The Trustee
 requests a final decree be entered that discharges the Trustee and grants such other relief as may
 be just and proper.




 Date: 01/10/2019                        By: /s/ Russell Brown
                                                  Trustee

 STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
 Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




 UST Form 101-13-FR-S (9/1/2009)




Case 2:13-bk-18575-DPC           Doc 100      Filed 01/10/19      Entered 01/10/19 16:49:07          Desc
                                                Page 5 of 5
